[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                 ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                       No. 10-12726                 FEBRUARY 4, 2011
                                   Non-Argument Calendar               JOHN LEY
                                                                        CLERK
                                 ________________________

                          D.C. Docket No. 8:10-cr-00004-SCB-MAP-1

UNITED STATES OF AMERICA,
lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus



ARNULFO ANTONIO GUZMAN-ALAS,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (February 4, 2011)

Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Arnulfo Antonio Guzman-Alas appeals his 46-month sentence imposed

after pleading guilty to illegal reentry after removal, in violation of 8 U.S.C.

§§ 1326(a) & (b)(2). Pursuant to the sentencing guidelines, Guzman-Alas’s

offense level was 21 and criminal history category was III, resulting in a guideline

range of 46 to 57 months. See §§ 2L1.2(b)(1)(A)(i), 3E1.1(a) & (b) (2010).

Guzman-Alas argues that his within-guideline sentence is procedurally and

substantively unreasonable. After thorough review, we affirm.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). We must first “ensure that the district court committed no significant

procedural error . . . [and] then consider the substantive reasonableness of the

sentence imposed.” United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

Procedural errors include: “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.” Id. (quoting Gall, 552 U.S. at 51, 128

S. Ct. at 597). We look to the § 3553(a) factors to guide our substantive




                                           2
reasonableness review. United States v. Winingear, 422 F.3d 1241, 1246 (11th

Cir. 2005).

                                           I.

      Guzman-Alas first argues that his sentence is procedurally unreasonable

because the district court failed to adequately explain its reasons for imposing his

46-month sentence. “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both th[e] record and

the factors in section 3553(a).” United States v. Campbell, 491 F.3d 1306, 1313

(11th Cir. 2007) (quoting United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005)). When the district court imposes a sentence within the guideline range

“doing so will not necessarily require lengthy explanation.” Rita v. United States,

551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007). The district court need only

make “an acknowledgment . . . that it has considered the defendant’s arguments

and the factors in section 3553(a).” Talley, 431 F.3d at 786. “[N]othing . . .

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).




                                           3
      The district court committed no procedural error in imposing Guzman-

Alas’s sentence. At the beginning of Guzman-Alas’s sentencing hearing, the

district court explained the guideline calculation. Guzman-Alas conceded at

sentencing that the guideline range the district court applied was correct.

Guzman-Alas acknowledges that the district court stated that it had considered

each of the § 3553(a) factors. Moreover, the district court explained that it was

imposing Guzman-Alas’s sentence to deter him from future criminal conduct and

to protect the public. The district court’s explanation was sufficient.

                                          II.

      Guzman-Alas next argues that his sentence is substantively unreasonable

because the circumstances of his case warrant less severe punishment in light of

the 18 U.S.C. § 3553(a) factors. When reviewing a sentence for substantive

reasonableness, we examine the totality of the circumstances and determine

whether the sentence achieves the sentencing goals stated in 18 U.S.C. § 3553(a).

United States v. Culver, 598 F.3d 740, 753 (11th Cir. 2010); Pugh, 515 F.3d at

1191. We ordinarily expect a sentence within the guidelines range to be

reasonable. Talley, 431 F.3d at 788. Further, it is within the district court’s

discretion to weigh the § 3553(a) factors, and “[w]e will not substitute our




                                          4
judgment in weighing the relevant [statutory] factors.” United States v. Amedeo,

487 F.3d 823, 832 (11th Cir. 2007) (citation omitted).

      Guzman-Alas’s sentence is substantively reasonable. His sentence is at the

bottom of the guideline range. See Talley, 431 F.3d at 788. It is also well below

the twenty-year statutory maximum sentence for illegal reentry. See 8 U.S.C. §

1326(b)(2). It was within the district court’s discretion to weigh the § 3553(a)

factors, in light of Guzman-Alas’s criminal history, and select a sentence at the

bottom of the guideline range. See Amedeo, 487 F.3d at 832.

      AFFIRMED.




                                          5